Citation Nr: 1629102	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for status post right breast cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1992 to September 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted entitlement to service connection for status post right breast cancer and assigned a noncompensable rating effective October 1, 2012.  During the pendency of the appeal, jurisdiction was transferred to the VA RO in Seattle, Washington.

A February 2014 rating decision granted a rating of 40 percent for status post right breast cancer, with an effective date of October 1, 2012.  This decision also granted entitlement to special monthly compensation based on anatomical loss of one breast, also assigned an effective date of October 1, 2012. 


FINDING OF FACT

The Veteran underwent a modified radical mastectomy of the right breast, and not a radical mastectomy.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for status post right breast cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code (DC) 7626 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, there is no need for additional VCAA notice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records.  The Veteran was given VA examinations in February 2012 and October 2015.  For the reasons indicated below, the VA examinations and related medical opinions were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready for consideration on the merits.

Laws and Regulations - Increased Rating

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



Increased Rating for Status Post Right Breast Cancer - Analysis

The Rating Schedule provides for a rating of 50 percent following a radical mastectomy of one breast.  A 40 percent rating is warranted following a modified radical mastectomy of one breast.  38 C.F.R. § 4.116, DC 7626.

DC 7626 notes that, for VA purposes, "radical mastectomy" means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.  "Modified radical mastectomy" means removal of the entire breast and axillary lymph nodes (in continuity with the breast).  Pectoral muscles are left intact.  Id.

The Veteran has been assigned a 40 percent initial disability rating for status post right breast cancer.  She asserts that a rating of 50 percent is warranted, because she underwent a total mastectomy.

The Veteran's service treatment records include the operative report from her April 2011 right total mastectomy with immediate reconstruction.  The mastectomy surgical notes indicate that "the pectoral fascia was not included as part of the [excised] specimen.  The right breast reconstruction surgical notes from that same day indicated that "the pectoralis major muscle was elevated off its inferior insertion of the chest wall."

The Veteran submitted a May 2011 treatment note from her service treatment records.  It states that she had a radical mastectomy in April 2011.  It does not give a further description of the specifics of what was actually removed during that surgery.

The Veteran was afforded a VA examination in February 2012.  It did not address the Veteran's April 2011 right total mastectomy with immediate reconstruction.

In a February 2014 letter, the Veteran's service department physician stated that the Veteran underwent a right breast lumpectomy in March 2011.  She then underwent a right total mastectomy with immediate reconstruction in April 2011.  A right breast reconstruction and left breast reduction was performed in September 2011.  

Included with this letter is a single page from the Veteran's service treatment records.  This page is part of the April 2011 operation report, and indicates that the Veteran underwent a right total mastectomy with immediate reconstruction.  This page of the operative report does not indicate whether the pectoral muscles underlying the right breast were removed as part of the right total mastectomy.

In October 2015, the Veteran was afforded a VA examination.  The examiner accurately detailed the surgical history, and stated that there were no residuals conditions caused by the right breast cancer or its treatment.  The examiner also stated that there was no functional impact.  

She noted that the April 2011 surgical reports indicated that the pectoralis muscle was left in place after the mastectomy.  The VA examiner explained that in general when breast reconstruction is performed after mastectomy, the pectoralis muscle is left in place to cover the tissue expander and eventual permanent implant, and that the evidence shows that this was done in the Veteran's case.

While the Veteran is correct that her surgery was described as a "total mastectomy;" the treatment records contain no information indicating that a radical mastectomy, as defined in the VA regulation, was performed.  To the contrary, they indicate that the pectoral muscle was retained.

The October 2015 VA examiner is the only medical professional to discuss the surgical procedure and compare it with the VA criteria.  That examiner provided an opinion that was definitive, based on an accurate history and supported by a detailed rationale.  It is thus, highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  That opinion is against finding that there was a radical mastectomy.  

While the May 2011 treatment note refers to the Veteran's surgery as a radical mastectomy, this is by way of history and does not provide any details showing a radical mastectomy as defined in the rating criteria.  It is; therefore, of less probative value than the October 2015 opinion.  

For these reasons, the Board finds that the preponderance of evidence is against an initial schedular rating in excess of 40 percent for status post right breast cancer at any time since the effective date of service connection.  38 U.S.C.A. § 5107(b); Fenderson v. West, 12 Vet App 119 (1999).

Extraschedular Analysis

In February 2016, the Veteran's representative argued that the appeal should be referred for consideration of an extraschedular rating, because the Veteran underwent a left breast reduction at the time of the right mastectomy and reconstruction.

Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If her disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's status post right breast cancer are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

In this case, the Veteran's symptoms of right breast mastectomy and reconstruction are fully contemplated by the assigned diagnostic criteria.  Because the Veteran's symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

Although the Veteran did undergo left breast reduction, there is no evidence that this resulted in additional disability that is not contemplated by the rating schedule.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Veteran is in receipt of a combined 90 percent rating and the previously mentioned special monthly compensation.  The only higher extraschedular rating that could be provided would bring her to a total rating.  See 38 C.F.R. § 4.25 (2015).  There has also been no allegation or evidence that the combined rating is inadequate.

As such, the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence reports unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the present appeal


ORDER

Entitlement to an initial rating in excess of 40 percent for status post right breast cancer is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


